United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3511
                        ___________________________

                                  Lennie R. Senter

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                                   Stericycle, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                              Submitted: July 7, 2014
                               Filed: July 11, 2014
                                  [Unpublished]
                                  ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     Lennie R. Senter appeals the district court’s1 adverse grant of summary
judgment in his Title VII action against his former employer, Stericycle, Inc.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
(Stericycle). Upon de novo review, we agree with the district court that Stericycle met
its burden of showing that there were no genuine issues of material fact, and that it
was entitled to judgment as a matter of law on Senter’s claims that he was subjected
to racial harassment and discrimination, and that he suffered retaliation in violation
of Title VII. See Whisenhunt v. Sw. Bell Tel., 573 F.3d 565, 568 (8th Cir. 2009). The
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-